Warren E. Burger: We’ll hear arguments in a few moments, we are awaiting Justice Douglas in Number 51, Hill against California but we’ll wait on Mr. Justice Douglas. Mr. Amato, you may proceed whenever you’re ready.
Joseph Amato: Thank you Your Honor. Mr. Chief Justice, may it please the Court. I’ll be rather brief in as much as this re-argument and some of the factual arguments have been made by prior counsel today. I would like to briefly, if I may, go over the facts of this particular case. We had a situation in this case, where there was a robbery, four individuals robbed a particular residence and then took some money, canvas and some other personal property. The day after the robbery which was June 4th, the robbery date being June 4th. On June 5th, two of the four accomplices to this particular robbery were captured in a narcotics situation. And they were captured in the car of the petitioner Archie Hill, along with other personal property that was recovered. The two particular individuals that were captured told the officers that Archie Hill was one of the four participants in this robbery. They implicated him to this particular crime. The police then checked out the association, the petitioner Archie Hill with the other two participants in the police records that they had available. They got the description of Archie Hill which was approximately 5’10”, 160 Lbs. They got the address and so forth. On the 6th of June, they proceeded to the residence of Archie Hill, the petitioner. At that time, the petitioner was not in his apartment. We’re talking about a four room apartment, one bedroom. There was a Mr. Miller in the apartment. The officers came in to the apartment and upon noticing Mr. Miller, made an immediate arrest, thereafter shoving Miller aside, searching the other rooms and finding nothing. At that time Mr. Miller indicated that he was Mr. Miller. He showed the officers identification showing that he was Mr. Miller. He further indicated that he was waiting for Mr. Hill. The officers in this case did not ask permission to search the premises. Thereafter, they spent approximately two hours, making an extensive search of the particular apartment. Now, the primary purpose of the search was to recover the personal property, additional personal property and the weapons which included two knives and two guns in the apartment house.
Potter Stewart: Didn’t also the search take placed before Archie Hill was arrested?
Joseph Amato: The search took place after Mr. Miller was arrested.
Potter Stewart: After Mr. Miller was arrested?
Joseph Amato: That’s correct Your Honor.
Potter Stewart: Before Mr. Hill was arrested?
Joseph Amato: Mr. Hill was not in the --
Potter Stewart: (Voice Overlap) -- they never got to -- the point of getting arrested?
Joseph Amato: That’s correct.
Warren E. Burger: I’m not sure you made this cast of characters very clear as to who the man in the room said he was and who he really was and who the police thought he was. I think it might help if you’d go over that.
Joseph Amato: Thank you Your Honor. Yes, Mr. Miller who in fact was Mr. Miller was arrested. He stated that he was Mr. Miller. The police said that the identification meant nothing to them that he flipped the description of Mr. Hill exactly. And therefore, they felt that because criminals tend to in many instances, to avoid arrest, they will falsify their identification. So in this situation, Mr. Miller was in fact Mr. Miller. Mr. Hill was not in the apartment at all. Now, the search was very extensive. They went all over. And what they recovered which is extremely damaging to the petitioner in this action was a personal diary in a drawer, in the dresser. And the reason why this particular evidence is extremely damaging even though they found other evidence associated with the crime, is because Bader who was one of the four accomplices lived with the petitioner. And he stated that he was involved in the particular crime. Now the --
Speaker: Could I interrupt you a second, going back to the Chief Justice’s question. Is there any question, is there any contention in this case that the police in arresting Miller turned out to be not Mr. Hill, were acting in bad faith when they arrested him in thinking he was Mr. Hill?
Joseph Amato: Well, Your Honor, I think the Court of Appeal that reversed this, indicated that police were acting in good faith when they did reverse the conviction. There is certainly evidence in there that could be argued. That they were not exercising good faith but the Court of Appeal in reversing stated that the officers apparently acted in good faith.
Warren E. Burger: What about the trial court?
Joseph Amato: The trial court --
Warren E. Burger: What's the record in the trial court on that score?
Joseph Amato: The trial court in this situation, I think it is important what the trial court said and what they were thinking at that time. They took two days after this trial. Excuse me, after this matter was submitted to make a determination. And in the trial record, the Court indicated that the officers were acting in good faith. However, the Court further indicated that he realized that he may be opening Pandora’s box that Rabinowitz and Harris was never intended to go this far. Now, certainly we contend strongly right from the outset that Rabinowitz and Harris are not applicable to this particular case. Certainly, counsel in the prior cases have already indicated this, insofar as the factual details of Rabinowitz and Harris. The location, the office in Rabinowitz, the public manner and so forth, the fact that a continuing crime was committed, and then when you compare it to a particular diary, something that the officers, even if they have the knowledge of that diary. Even if they had plenty of time, could never have gotten a search warrant for that diary. And yet --
Potter Stewart: Where was that diary found?
Joseph Amato: The diary was found in a dresser drawer in the bedroom.
Potter Stewart: Was it the entire diary or just a couple of pages?
Joseph Amato: Just a couple of pages, but they were the damning pages implicating the petitioner in this -- and really --
Potter Stewart: (Voice Overlap) As a matter of fact, did the officers take the couple of pages from -- a diary or just a couple of pages in the drawer?
Joseph Amato: That is not clear from the record Your Honor but it is just a couple of pages.
Potter Stewart: Incidentally, I gather you could object on Fifth Amendment grounds, could you?
Joseph Amato: Your Honor, I didn’t handle this matter in the trial level and the only reason I didn’t object was the same basis that I didn’t object to the fact that he was found guilty of kidnapping under in effect the Lindbergh law. And clearly the facts that I’ve stated here, do not indicate any type of kidnapping. Fortunately, the Superior Court in San Francisco County has reversed that to habeas corpus. And this leaves, I think possibly to another matter here where we are talking about the second degree robbery. Here is an individual serving the fifth year in the state prison on an effect, a one year minimum prison sentence. The Rabinowitz case and the Harris case, I think when you review those cases very carefully, it’s interesting to know that they infer throughout the decision itself that it should apply to those particular facts in Rabinowitz and Harris. But unfortunately, this Court did not see fit to expressly state that. And as a result, the states across this country have just murdered this decision, giving it unrealistic results as far as this particular petitioner’s contentions concerned are. Certainly, the factual situations when you put Rabinowitz and Harris together come up with a situation where really you could almost fit, nearly every factual situation to a situation where you do not need a search warrant and if you get the search warrant, you’re better off without it because you can go further like in this particular case, they never could have got any search warrant for that diary and yet because they have gone beyond the scope, they’re able to bring in this extremely damaging evidence.
Potter Stewart: Why couldn’t they get the diary into a search warrant?
Joseph Amato: Well, in this particular case they -- in the first place, they knew absolutely nothing about the particular diary.
Potter Stewart: Well I gather that -- I mean is there anything apart from that?
Joseph Amato: Well, yes Your Honor then there’d be a strong Fifth Amendment objection compelling the particular petitioner to get evidence of this sort which is self incriminating, if in fact they knew this particular evidence.
Potter Stewart: Well, what about Warden and Hayden?
Joseph Amato: Well, I think this is different than Warden and Hayden and several --
Potter Stewart: Well, this question was reserved in Warden and Hayden.
Joseph Amato: I’m sorry Your Honor.
Potter Stewart: This question was reserved, wasn’t it, Warden --
Joseph Amato: That’s right Your Honor it was. Now, insofar as retroactivity and I think all the other points are spelled out in the brief and since this is re-argument, I will at least reserve until I hear the Attorney General, as far as the retroactivity is concerned, I don’t think this Court has to go that far. I don’t think and of course, the arguments I would espouse would be the same as adequate expressed in the Williams case that here is a case that is on direct appeal. That one of the differences and big differences that I think this Court should consider when a case is on direct appeal and one that is being attacked collaterally from the stand point of retroactivity is the fact that on direct appeal, certainly the Government and the Attorney General and all those prosecutors should be fully aware that there is always the possibility that the case will be reversed and they should keep their witnesses and keep their evidence and keep all the things necessary to prosecute the case again in advance pending the possibility of a reversal. This is --
Warren E. Burger: How long do you think they should be obliged to keep the case together?
Joseph Amato: Well Your Honor, I don’t believe there to be any time limit but a direct appeal expressly on the issues that are involved. Now, I believe the Government in the prior case just mentioned that if bringing up appeals on various other matters, well, not relevant to the particular issues that are involved here. And then they come in on that way, there could be exceptions to that extent.
Warren E. Burger: In California, if they went back for another trial, may they use the recorded testimony of the missing witness who testified at the prior trial?
Joseph Amato: Under certain exceptions Your Honor, provide he is unavailable.
Warren E. Burger: That’s what I mean.
Joseph Amato: Yes sir.
Warren E. Burger: I mean, unavailable, a missing witness.
Joseph Amato: Yes Your Honor.
Warren E. Burger: In other words, no different from the federal --?
Joseph Amato: That’s correct Your Honor. I think in conclusion here at this time, I would just like to indicate to the Court that this case right from the outset was attacked on the Rabinowitz and Harris theory that really Chimel was not a criteria so far as taking this case up and that during the whole procedure up, it was a very difficult question. And I think that the reason it was difficult was because of the expanded critical decisions of Rabinowitz and Harris as we have gone along in time. And the Trial Court, when they indicated, they are open at Pandora’s door was not as the Attorney General indicates in this case. Opening a situation where if every case, there is a person who is not in that particular apartment, then all of a sudden, you have opened the door in that area. What they are talking about really was Rabinowitz and Harris gave the Government wide latitudes in the search. Now, we are going to a situation where the person doesn’t even have to be there, then all of a sudden, you come to a situation where really there just isn’t going to be any exceptions to amount to a material reason why they cannot search once they have the arrest. And I would submit in the interest of justice, particularly in this case. And I’m arguing particularly in this case because of the situation where the equities should come out where here, an individual has served in his fifth year on a minimum one year has never been up for parole because he was convicted of a kidnapping charge that he clearly did not do at the time. And the Courts are --
Potter Stewart: You say that conviction has been set aside and --
Joseph Amato: Yes Your Honor.
Potter Stewart: In other proceedings?
Joseph Amato: Yes Your Honor.
Potter Stewart: -- on habeas --
Joseph Amato: This year, it was set aside. And I --
Warren E. Burger: Isn’t that the problem of the State Courts of California to deal with the length of this subject?
Joseph Amato: Yes Your Honor, I’m --
Warren E. Burger: Is that issue before us?
Joseph Amato: It really is not. I’m just indicating this as an equitable situation when you’re drawing a very close line in this case because the trial courts in California knew about Rabinowitz, knew about Harris. The trial court made that statement in the record at the time. The Court of Appeal reversed 3:0 against and it’s just not that clear cut of a case. And I think some times in those type of cases the information like that might be helpful. Thank you very much.
Warren E. Burger: Thank you Mr. Amato. Mr. George, you may proceed whenever you’re ready.
Ronald M. George: This is a re-argument in a direct appeal from a state conviction. The sole issues in this case involve the search and seizure which occurred in the petitioner’s apartment in 1966. And beside from the issue of the retroactivity of the Chimel decision there are two or three issues involving the legality of the search under pre-Chimel law. Before reaching these issues however I’d like to quickly dispose off the new element that petitioner has injected into the case, namely this collateral proceeding in the California Courts whereby I believe within a month previously, the kidnapping count was set aside but that was on a state law ground and that is not even a final judgment that is being appealed to the Court of Appeal --
Warren E. Burger: You said a month previously --
Ronald M. George: must lead to this state, sometime within the last month, I believe it was, and that’s not even final yet and frankly I don’t see any bearing on it. The kidnapping count is gone but the robbery counts which carry a maximum of life imprisonment remain. In fact, although petitioner’s minimum is one year since that time not applicable to him, the statute provides for a 15 year minimum whereas here, there is a bodily injury to the victim. So that’s really something collateral.
Warren E. Burger: Well, let’s not spend anymore time on that issue.
Ronald M. George: So basically, getting to the search and seizure issue, I would like to again outline the facts, although counsel has because they are a bit confusing and I don’t think a complete statement has been given. On Saturday, June 4th, 1966, a robbery is committed, involving a brutal assault and unnecessary assault by gang of fur armed men. One of whom is petitioner and this is part of a series of robberies in the San Fernando Valley area of Los Angeles. Now, two days later, the police acquired probable cause to arrest petitioner. And petitioner at page 10 of his opening brief really concedes that there is probable cause to arrest him. So there’s no need to dwell in detail on that. What the police do is they proceed to petitioner’s apartment. They do not have a search warrant or an arrest warrant. They go in order to seize the weapons and the stolen property that’s involved with the robbery in the present case. And this is even arguably done with the consent of the one of the other robbery gang members who is in custody. But that is not central to the case. The police --
Warren E. Burger: To whom are you referring when you say in custody?
Ronald M. George: That is Mr. Bader. He is one of the four men, Baum and Bader were arrested.
Warren E. Burger: And he has told them about all this.
Ronald M. George: He has told them about this and they have independent information in their files connecting petitioner with these two men and with the series of robberies in that area. So the police --
Potter Stewart: Bader was the petitioner’s roommate, wasn’t it?
Ronald M. George: Roommate, that’s correct.
Potter Stewart: And is it -- it’s not your submission, is it or is it that Bader gave consent to this search?
Ronald M. George: Well I stated that arguably he did because he said “You can go to the apartment.” And that’s where the loot is and the weapons are.
Potter Stewart: That wasn’t the basis on which this was upheld by the Supreme Court attorney, was it?
Ronald M. George: No, it isn’t. No, although I noted briefly in our respondents brief that we don’t think that’s dispositive, the fact that that was not a ground upheld by the appellate Court. I just injected that that we seek to uphold the validity of the search on other grounds. Now, what the police do is they knocked and they identified themselves and they’re confronted by a man who opens the door and who looks exactly like petitioner Hill. And they have descriptions of petitioner Hill from the victims of which there were three. Although not all of them gave full description. But they have general descriptions and they have of course a description from petitioner’s roommate and they have their own information from their files involving previous arrest of petitioner. So they go there and there is a man who the record Bader indicates is only 10 Lbs off in weight and 2 inches in height. And these are discrepancies which would not necessarily be apparent to the officers and could be accounted for by any -- let’s say ambiguity in the victim’s description.
Warren E. Burger: Two Courts, the trial court has found as a matter of fact there was no bad faith and the Court of Appeals says affirmative, don’t they?
Ronald M. George: That is correct. So I --
Potter Stewart: The Court of Appeals reversed the conviction and then it was state took it to the Supreme Court where it was affirmed.
Ronald M. George: That is correct but the Court of Appeals did affirm the validity of the arrest as such.
Potter Stewart: In good faith, yes, good faith, yeah.
Ronald M. George: Yes. And of the arrest as such, they had a rather curious approach to the legality of the search which I’ll mention in passing. Now, what happens is before the officers even enter the apartment, they see a gun with a loaded clip in plain view from the threshold to the apartment sitting on the coffee table. They asked this man, what do you know about guns being on the premises? He says “I don’t know about guns being on the premises.” Well what about this one? You know, this already certainly alerts them as to evasive conduct by the person they suspect being the member of the robbery gang. So, he is also unable to give any satisfactory explanation for this presence. He is asked how did he get in here, “Well, I don’t know, I just got in here.” Where is petitioner Hill? “Oh, I don’t know where he is, you know.” So, then he says “I’m Miller and I’ve got identification to prove it.” But are the officers supposed to believe that when he tells them he doesn’t know anything without a gun in plain sight? So they are entitled -- as Justice Black stated in a previous argument today to assume that the person who opens the door especially when he matches the tenant’s description is the person in control. Now, this is where the divergence begins in the treatment of the case between the Court of Appeal and the State Supreme Court. The Court of Appeal adopted the approach suggested by petitioner that somehow what is important in ascertaining the legality of a search is not the dominion and control of the person over the premises, in a physical sense but at somehow his proprietary control that matters. Well, this is a concept that I believe this Court has rejected time and time again in the Jones case, Silverman case and I think finally buried in the Katz case. That the right to search incident to arrest, whatever its scope does not depend upon proprietary matters but rather upon the physical dominion and control because after all, it’s for the officer’s protection. And I think that Katz indicates that clearly, we’re concerned with the ability of the person to grab a weapon, all of these cases indicate this is the consideration. Now, --
Potter Stewart: Is it your theory, do you submit at all that it was -- you suggest Igave mean that Miller gave consent to this search?
Ronald M. George: No, not that Miller did. We have never made that contention.
Potter Stewart: You suggested that Bader might have?
Ronald M. George: Yes, that is the case, not that Miller, no. Miller did not. Now, hearing the arguments in the White case involving electronic surveillance and it seemed to me that the Katz decision has its one of its facets of the protection of the right to privacy, a concern really with assuming a risk of invasion of privacy and I think that’s really the key to this aspect of this case. The risk that the public will have access to the person’s words or his property. If you leave that telephone booth door open, it’s a different matter. If you leave your front door open or if you invite people into your premises that’s a different matter and that’s exactly what we think is the case here. There is a certain assumption of the risk by having visitors in your apartment. If you invite the visitor in, let’s say Hill had been there and they had come to arrest Miller. It was Hill’s place. I don’t think that the fact that Miller had no proprietary control over the premises, it would mean that the officers would have to say “we’re not going to search here because we’re invading Hill’s privacy.” I think that Miller could’ve grabbed a weapon of a drawer next to him even under the Chimel scope and injured the officer. So --
Thurgood Marshall: Mr. George, is there anything in the record as to how he did happen to be there?
Ronald M. George: There was --
Thurgood Marshall: I don't think that has much to do with thise case, but I would assume.
Ronald M. George: I’m curious about it myself and I have no idea from the record or from any other source. All I know is that he was asked for an explanation. He was unable to give one apparently. Now, I think that the Stoner opinion itself recognizes that apparent authority can provide the basis for searching even when there is a mistake. Now, I think what’s important here is that if you assume that Hill was there, the search that took place was totally proper. It was a type of search that would have been permissible under pre-Chimel law and the fact that this mistake occurred in good faith should make no difference and the treatment of it. Otherwise, certainly any felon could frustrate any search by claiming to be somebody other than the petitioner and unless the officer had personally seen them, that would just automatically preclude further search. And I think that Frazier versus Cupp also speaks in terms of assumption of the risk as far as the scope of permissible search. Now, one thing I would like to get in to, after concluding now that the scope of the search was unexceptional. The items being found in the bedroom is this question of the diary. I think, other than that, there can’t be any particular novelty to this case under pre-Chimel law. Now, first of all, we’d like to state strenuously that we believe that issue is improperly raised before this Court. It’s been --
Potter Stewart: The Supreme Court has no objection.
Ronald M. George: Not on this ground. No, in fact, perhaps the making of an objection on other grounds is affirmatively indicative of the waiver of an objection on this ground.
Potter Stewart: The objection I think was made was on Fourth Amendment ground?
Ronald M. George: On Fourth Amendment grounds to all of the evidence in general.
Potter Stewart: What would you do with that statement in void, the way you’re dealing with something like diary and the -- incriminated statement, the Fourth and Fifth Amendment is almost --
Ronald M. George: Well that language does appear. I think that --
Potter Stewart: I mean for the purposes of the sufficiency of the objection --
Ronald M. George: Of the objection.
Potter Stewart: Fifth Amendment, the Fourth Amendment context.
Ronald M. George: Well, I don’t think that that can really be dispositive of the issue or even that significant. Because after all, if we look at the purpose of an objection, it’s to appraise opposing counsel and the trial court of the basis for the objection --
Potter Stewart: Yes, but doesn’t the objection on Fourth Amendment grounds as to the diary, necessarily implicate the Fifth Amendment consideration on the issue of reasonableness?
Ronald M. George: I would say particularly not in view of the novel nature of this allegation because I know of no cases under California law or under federal law applicable to the states where it has been held that because this is a document, that alone bars its admission and evidence. So --
Potter Stewart: Incidentally are those pages anywhere in the record?
Ronald M. George: The objections.
Potter Stewart: All the diary pages?
Ronald M. George: Yes. The diary can be found at --
Potter Stewart: The diary said, is on page 77 of the appendix of the Footnote to the opinion of the Supreme Court of California by dispute.
Ronald M. George: And on page 41 itself. It is as the Supreme Court of California concluded a damning account of petitioner’s involvement really. It’s a rather unusual thing, it relates the fact of the robbery and some of this is in criminal jargon but in effect some of the members of the gang including petitioner went to TJ, that’s Tijuana and scored 7k’s which means purchasing seven kilos of marijuana. And that when they came back, they went to bed and then couple of them went out to get something to eat and then “this turned out to be mistake because they got busted.”
Potter Stewart: Well this is just about the detailed confession for the commission of the crime, isn’t it?
Ronald M. George: That’s correct. Made under absolutely no compulsion whatsoever, in view of the fact that the criminals do not customarily confess their crimes with the introductory phrase “dear diary, yesterday I did so and so.” This is something that is totally volunteered and that brings me really to the merits of this claim of a Fifth Amendment basis, let me just state briefly though this was not raised at the preliminary hearing, not at the trial court, not at the Court of Appeal, not the Supreme Court of California, not even in the petition for writ of certiorari. So under the Cardinal versus Louisiana decision and this Rule 40 of this Court’s rules, I think that precludes it but on the merits, I think that Guled itself who’s mere evidence rule was at least to a very substantial degree rejected in Warden v. Hayden precludes the claim made here. And I think it’s --
Potter Stewart: Well I know but wasn’t this -- this very question was reserved in Warden and Hayden?
Ronald M. George: To a certain extent it was.
Potter Stewart: To a certain extent it was.
Ronald M. George: But this I think is dispositive, the following sentence if I may note from Guled itself. There is no special sanctity in papers as distinguished forms of property to render them in unit from search and seizure if only they fall within the scope of the principles of the cases in which other property maybe seized.
Byron R. White: Yes, but at 302 and 303 of Warden and Hayden, we were dealing there with clothing.
Ronald M. George: Clothing.
Byron R. White: And we sent the the items of clothing involved in this case and that testimonial are communicative in nature and their introduction therefore did not compel the respondent,become a witness against themselves and violation of the Fifth Amendment. This case thus does not require that we consider whether there are items of evidential value whose very nature precludes them from being the object to release in search and seizure. And that reserve this question?
Ronald M. George: I think that that language in conjunction with whatever this Court would want to do in the future certainly leaves the Court open to hold the documents are in a special class. My only statement is that Guled in effect said, there is a mere evidence rule and it’s not because of documents. Documents and clothing, everything is the same way. So once this Court in Warden dealt narrowly with the issue before it, namely non documentary evidence, I think that by the weight of that language, despite the reservation of the questions--
Byron R. White: Well I suppose documents and documents but what we have here really is as you can see, the detailed confession of this very crime. That’s what he wrote down on his diary, a very peculiar thing but that’s what it was.
Ronald M. George: That is true and if it is testimonial however, it is not under any compulsion.
Byron R. White: Well I can imagine a jury wouldn’t have filed that very effective evidence upon which to convict with, that confession.
Ronald M. George: Yes, but I hardly view that as the test. I think the test is of course whether this was given under any compulsion and --
Speaker: Well he certainly didn’t make and expecting included in his door expecting some police officer to find it, do you?
Ronald M. George: Well I don’t think that the compulsion goes to the manner in which the document was acquired by the police. I think the compulsion goes to the making of the statement and of course when the statement was made, it bears all the indicia of reliability. Here’s a man in his own apartment writing down his own thoughts, events of the day. So I think that there’s no compulsion whatsoever. It’s not as if the officer had said, “You’re under arrest. Now write down what you’ve done the last 24 hours. Now, some question was raised at the previous argument about why the officers looked to this diary. Well, I stated that hypothetically, the police might have been concerned with finding a weapon or some contraband there and I think that the events of the last day or two, give some way to my hypothetical. It was interesting to read in the Washington Post yesterday about a man who attempted to escape from death row in Chicago, and had in a hallowed out book of the collected works of Edgar Allen poke a pistol. And he succeeded I believe in wounding some of the guards and there’s --
Byron R. White: To the extent you claim this search was valid based on consent of the absent owner co-tenant really doesn’t make much difference where they were looking, is it?
Ronald M. George: No. To that extent it would not make any difference.
Byron R. White: And the California Supreme Court referred to the consent issue and relied on itself, didn’t they?
Ronald M. George: No. In all fairness, I must say they did not uphold this on the consent issue, they --
Byron R. White: What did they say?
Ronald M. George: There was a footnote in there opinion and that can be found in the appendix on page 76, footnote 2 that the consent issue would not be decided by that Court because the facts surrounding it whether it was not a mere submission to authority, not bound up with unlawful conduct were never developed. So, in other words, the Supreme Court of California chose to uphold the search on grounds other than consent.
Potter Stewart: The Court upheld it as a search incident to a lawful arrest.
Ronald M. George: Yes.
Potter Stewart: All be it a mistaken identity.
Ronald M. George: Yes.
Potter Stewart: Did it not?
Ronald M. George: That is correct.
Potter Stewart: And decided the case before this Court’s decision in --
Ronald M. George: Chimel.
Potter Stewart: Chimel, however it’s pronounced. And the question is whether this search was consistent with Fourth Amendment as construed in the Chimel and if not, whether or not Chimel should be given retroactivity, retroactive application.
Ronald M. George: Yes.
Potter Stewart: Is that about it?
Ronald M. George: Yes, that is it and this issue --
Potter Stewart: Then there are other complications in this case stemming from the mistaken identity and from the fact that a diary was among -- that they were to recall and is used against the person and perhaps and the possibility of Bader’s consent.
Ronald M. George: Yes. On the diary, I would like to add a couple more comments. First of all, Schmerber itself notes the shift in the Fourth Amendment view from property to persons and their right of privacy.
Byron R. White: Was the Fifth Amendment issue presented to the California Supreme Court?
Ronald M. George: No, not anywhere, not anywhere from the preliminary hearing.
Byron R. White: So you don't have any state decision on this at all?
Ronald M. George: No, none whatsoever. Not even in the petition for writ of certiorari. For the very first time of the opening brief, I would like to note one thing perhaps a little bit collaterally but the enormous effect of any ruling by this Court holding that papers are somehow sacrosanct was brought home to me recently working on the preparation of this Sirhan Sirhan case involving the diary of a political assassin. I think that if there somehow is going to be a special rule for papers that the Court has to be fully aware of the ramifications of this giving special treatment to that. Now, I’d like to cover one aspect of the search before getting to the retroactivity question. Namely the lawfulness of the search under Chimel because we do not in any way feel that the retroactivity issue is dispositive of this case and I think it’s important to note that Chimel and the cases upon which it relies have held that the requirement for the search warrant should not routinely be dispensed with. But that word is impracticable to obtain a search warrant that one need not to be obtained and this is precisely a case that comes within the exigent circumstances exception to Chimel. In Chimel of course, the officers had weeks to obtain a search warrant. Here, let’s look at the chronology leading up to the search. The offense was committed late on a Saturday night only after 5:30 pm on the following Monday, two days later that the officers require their probable cause to arrest petitioner. This was after Court hours. They would have had to wait well over 12 hours to obtain a search warrant and perhaps more. It occurred to me that the first Tuesday in California at least is a Court holiday in the month of June in election year. So, this really might be a 36 hour wait, instead of a 12 hour wait. Now, was there any reason why they shouldn’t wait this day or two? Well, the officers knew that there was a fourth member of the robbery gang at large. This gang was armed and dangerous. They had committed several other robberies in the area. The officers knew that the weapons and the stolen property were at petitioner’s apartment. Thus time was of the essence. The officers were confronted with what was very close to a hot pursuit situation. And there were these reasons for not delaying the search until the search warrant could be obtained. Petitioner and the fourth member of the gang, (Inaudible) were at large and they could still be committing other assaults and robberies. Secondly, the arrest of two members of the gang, just two-and-a-half hours before the search here, might alert petitioner to flee from his apartment and perhaps from the jurisdiction. And thirdly, if petitioner were arrested that evening and then search of the apartment delayed another day or two, that fourth man back -- might have come back being alerted by petitioner’s arrest or the arrest of the two other man Bader and Baum and realized that the officers would have seen incriminating evidence when they arrested petitioner and then might have removed.
Thurgood Marshall: When was the petitioner was arrested?
Ronald M. George: Petitioner? He was arrested about Thursday or Friday of that week but that is not on the record.
Thurgood Marshall: Well, I mean, is the only submergence for the hot pursuit, you know you didn’t get it until Thursday.
Ronald M. George: But they didn’t know that.
Thurgood Marshall: Can I ask if you got warrant then?
Ronald M. George: No. There was -- I don’t know if there was a warrant or not.
Thurgood Marshall: Don’t you think it’s of interest to some people as to whether you have an arrest warrant.
Ronald M. George: It’s a great interest to me to but it’s no where in the record, not even in the local Courts record. Now, I think any --
Warren E. Burger: May I interrupt you a moment? How much will you want for rebuttal?
Joseph Amato: One minute.
Warren E. Burger: Alright.
Ronald M. George: I think it’s significant that the officers knew that both guns in the robbery and all of the remaining stolen property were on these premises and that these were armed and dangerous men and they had to act quickly. Now, I won’t go into it in detail but the problem of exigent circumstances is graphically demonstrated in the amicus curiae brief filed by the Americans for effective law enforcement. They demonstrate the practical necessities for having a meaningful exigent circumstances exception to the Chimel rule. The brief that that organization has filed, details a couple of presently pending cases where the murder weapon itself was disposed off, during the time that the officers sought to comply with Chimel and went out to try and get the search warrant. Now, one related problem of course is what can be done to secure the premises and that’s one of the most serious problems and in California, our view is that the premises cannot be secured to the extent that people who are not involved in criminal conduct are restrained, their movements are followed around the house. Perhaps a matron has to come because the wife of the petitioner is there, she wants to use the facilities. She could dispose off evidence, you have to have an armada men and equipment there to follow everybody around the house. So I think that there is a serious problem about that. And that is what has been most difficult to leave with, under the Chimel decision. Now as far as retroactivity is concerned, we detailed our views in the brief and I think it’s important of course to apply a fully prospective test to the Chimel decision. The purpose of the decision of course is to deter unlawful police conduct. That’s not going to be deterred by punishing police officers for what they did relying on the existing law as decided by this Court several years ago. And up to two or three years ago, specifically at the time this search was conducted. There certainly has been reliance and the effect on the administration of justice of a retroactive application of this Chimel decision would be I submit greater than the effect of any decision of this Court on the administration of justice. Just thousands of prisoners would be sent back for new trials and only questionably could be retried. And I’d like to launch with the Court an original and ten copies of a memorandum which I have provided petitioner here, a manhour cost study regarding the Chimel decision. And that report is very significant in indicating that annually, the Chimel decision will cost the Los Angeles Police Department alone an additional 86,000 manhours. And the monetary cost is close to half-a-million dollars. And that is just for police officers, not the clerical help and the equipment that this is --
Thurgood Marshall: Is there anything there by what the cost would be to get search warrants in Los Angeles County?
Ronald M. George: This is what I’m referring to, Justice Marshall.
Thurgood Marshall: I thought you are talking about how many people you have to have in the building and all--
Ronald M. George: To get search warrants. It’s a very involved process.
Thurgood Marshall: To prepare search warrants.
Ronald M. George: That is --
Thurgood Marshall: So it’s limited.
Ronald M. George: To obtain search warrants, that’s all that I’m talking about here to draw of affidavits. I see my time is up. Could I prevail upon the Court for an additional minute? And this is just the cost to police officers. Not clerical, personnel. Now, this I believe averages out to about 30 extra police officers for the City of Los Angeles a year because of this. And consequently, one can imagine the retroactive application of this. And what I would like to note in conclusion as far as the impact of this decision is that, this strikes at the most sensitive nature of police work. The type of property crime, burglaries particularly where the rate of recovery is lowest it might be of interest to Your Honors to note that less than 10% of stolen property is recovered. Now, when the time that takes to obtain a search warrant and each case which is several hours is multiplied by the hundreds of situations, every day that occurred necessitating one under the Chimel decision, one can see the impact of this decision. One can easily point to one case or at the other case and say a warrant could have been obtained here. But if one looks at the overall impact, it’s quite apparent with two million burglaries being committed annually in this country, 265,000 of them in California. That there is indeed a real problem of just not getting slowed under by police work. So for these reasons, we would submit very strongly that the date of prospectivity should be adopted that all searches conducted previous to the date of Chimel, not be governed by the rule of that decision and we urge that the search and seizure in this case is lawful in all respects.
Warren E. Burger: Thank you. The document you referred to, will be considered as lodged with the Court, the Court will past on it in due time. Mr. Amato.
Joseph Amato: I’d like to just hit on four points Your Honor very briefly. The first one insofar as the Fifth Amendment was concerned, of course the problem there, it is an involvement with the Fourth Amendment in many respects. The reason it wasn’t specifically brought out on appeal is because it wasn’t objected to at the trial. I have no where indicated anytime during the Court of Appeals, Supreme Court or petition, that this wasn’t a consideration. It was only not mentioned because the trial attorney at that time didn’t object the most particular grounds.
Byron R. White: Could it have been raised? Is there rule in California that says you may not bring before the Court, something that wasn’t raised in the court below?
Joseph Amato: Well, that’s correct Your Honor. There is a Court rule that you cannot. I could have brought it in -- in effect of counsel. However, he -- I didn’t think was --
Byron R. White: Did you brief it, even to the extent you did here in the California Supreme Court?
Joseph Amato: Yes Your Honor. Oh, as far as the briefing, no Your Honor, it did not.
Byron R. White: You did not brief it? Your brief Buoy here.
Joseph Amato: That’s correct Your Honor.
Byron R. White: You did not in the California --
Joseph Amato: That’s correct, I did not. The second basis now is Bader’s consent. Now, insofar as consent, the petitioner contends strongly that there was no consent given. I think, the words in the transcript are and I quote “that he could go to petitioner’s apartment.” And I think that’s a far cry from giving consent to search into drawers in the bedroom. The third point that I’d like to add is --
Warren E. Burger: A bit on that question. What do you suppose that an officer would think he was being authorized to do if Mr. Bader said, “You may go to my apartment.” Just look at the apartment?
Joseph Amato: -- go see Mr. Hill and inquire Mr. Hill what the circumstances were. And if he doesn’t say you can search my drawers, or search my places, I would indicate and go to the apartment and meet Mr. Hill at that time.
Warren E. Burger: Suppose, instead of Mr. Hill or Mr. Miller or anybody else being around, there was a cleaning lady there that day and they said “Mr. Bader has told us we could come to the apartment.” And so she let them in.
Joseph Amato: I would still say Your Honor the same thing applies. I think, on two counts. One is, he wasn’t given expressed permission to search. And secondly, there is another serious questions to whether another person can give up the constitutional privacy, another part. Now, insofar as the amicus curiae brief on behalf of the Attorney General of Colorado and the police chiefs across the country. I too believe that this is a good case. That guidelines could be set as to what the police can and cannot do. But it still doesn’t take even those examples really go back to this particular case. The examples there are pretty extreme and yet that the Attorney General points out in Colorado. And yet in all those cases that he points out, those extreme examples where certainly there is a necessity for guidelines. The Attorney General was able to get convictions in all of those matters expressed even though they had to go and get the search warrant. In this case, I think it isn’t that close of an issue. Now insofar as retroactivity and counsel has indicated that 30 officers in Los Angeles will be required if it is made retroactive, the Chimel decision.
Potter Stewart: I’d understood him to say that 30 officers, additional officers in Los Angeles will be required just to carry out the Chimel decision, I don’t -- I think that argument --
Joseph Amato: That’s correct Your Honor, that’s what I was alluding to, improperly stated. The point that I would like to make is that we draw some happy median and drop it from maybe 30 officers to one officer on direct appeal. Those cases certainly outnumber, at least on a 30:1 basis.
Potter Stewart: A retroactivity wouldn’t require any officers now. You can’t un-ring a bell, you can’t -- if this was an unconstitutional search, there’s no way to constitutionalize it now. You can’t go back and get a search warrant and go on --
Joseph Amato: Then I ask, what is the purpose of the 30 officers? What difference does that basically make? In other words, the inference that I got and although I didn’t quite understand it, if you need 30 officers, on something that’s already passed, you don’t need any officers, what differences does it make? I thought the point he was trying to bring out was the fact that if you make it completely retroactive, you’re going to have to accumulate a lot of this evidence based on past cases. And now, I’m saying that if you have to get additional man power, that if you make it only on direct appeals, certainly a 30:1 ratio isn't unreasonable in light of all the years that are involved prior to Chimel versus the cases on direct appeal. I like to conclude with this last point that I wasn’t going to mention until counsel mentioned about the numbers of crime and so forth. I don’t stand up here for a crime. I hope no attorney or citizen does. Certainly, numbers can be misleading. And I think earlier in this case, I pointed that out where the gravity of this plan was elevated to kidnapping where in fact Harold Chessman died under the same penal code section. And this Court knows the facts of this case and certainly he was subjected to the death penalty also. And yet, there would have been totally unreasonable in this case. Just as we indicated, it’s been totally unreasonable to go into the bedroom and to get that diary and there’s no indication that this particular diary wasn’t a book. The only evidence and if it wasn’t a book, it should have been brought out by the prosecution. The only evidence is that there was two pages of a diary. No weapons could have been or supposedly no weapons could have been within those two pages. There is no evidence to indicate that it was anything different from the ordinary two sheets of paper. I would submit strongly Your Honor, in the interest really of justice in this particular case that this case -- that this Court reverse the Supreme Court and affirm the Court of Appeals.
Warren E. Burger: Thank you. The case is submitted.
Joseph Amato: Thank you Your Honor.
Warren E. Burger: Counsel, you were appointed to act in this case and acted at our request at our appointment. On behalf of the Court, I want to thank you for your assistance, not only to the petitioner, your client, but your assistance to the Court.
Joseph Amato: Thank you very much Your Honor.